                          United States District Court
                        Western District of North Carolina
                               Asheville Division

            Farrah Dillard,                          JUDGMENT IN CASE

             Plaintiff(s),                            1:20-cv-00304-DSC

                  vs.

   Commissioner of Social Security,

            Defendant(s).



DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 23, 2021 Order.

                                               August 23, 2021




        Case 1:20-cv-00304-DSC Document 19 Filed 08/23/21 Page 1 of 1
